Citation Nr: 0521117	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  02-14 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a gallbladder 
disability.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for a prostate 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that denied claims of entitlement to service 
connection for coronary artery disease, a prostate 
disability, and a gallbladder disability.    

This case was remanded in April 2003 and in November 2003 and 
has been returned for review by the Board.

The veteran's spouse submitted a statement in March 2004 that 
referred to the veteran's athletes' feet and dental claims, 
which have been denied by the RO.  It is not clear if she is 
attempting to continue his claims for service connection for 
these disabilities.  This should be clarified by the RO.


FINDINGS OF FACT

1.  The record does not contain a diagnosis of a gall bladder 
disorder; gall bladder disease and cholecystectomy are not 
shown to have been present in service or within the first 
year after service.

2.  A cardiovascular disability was not shown in service; and 
coronary artery disease was first noted many years after 
service.

3.  The veteran's prostate pathology was first manifested 
many years after service and is not related to disease or 
injury during military service.


CONCLUSIONS OF LAW

1.  A gall bladder disorder was not incurred in or aggravated 
during service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

2.  A cardiovascular disability was not incurred in or 
aggravated during active military service; coronary artery 
disease may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  A prostate disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that service connection is 
warranted for various disorders that had their onset during 
service.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2002.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter advised the veteran what information 
and evidence was needed to substantiate the claims.  The 
letter also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claims and enough information for the 
RO to request records from the sources identified by the 
veteran.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claims.  
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records and 
records from other Federal agencies.

It also appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In an undated letter the veteran 
reported that he was unable to obtain medical documents 
concerning his gall bladder surgery due to the death of the 
physician and the fact that the hospital is no longer in 
existence.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Criteria for service connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(D); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular disability or calculi 
of the gallbladder become manifest to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

Service connection for a gallbladder disorder

The service medical records do not show complaints, findings, 
or diagnoses regarding a gallbladder disorder.  Still 
further, the veteran has not provided any medical 
documentation listing current diagnoses regarding a 
gallbladder disorder.  The Court has specifically disallowed 
service connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The veteran testified in May 2003 that he had had gall 
bladder surgery in a private hospital "a couple" years 
after service, possibly as late as the 1950's.  He offered to 
display his scar.  Assuming for the purpose of this decision 
that this is correct, the diagnosis and surgery appear to 
have occurred well more than one year after service.

The medical evidence of record does not include any medical 
statements or opinions that relate gallbladder disorder to 
military service.  The only evidence of record that suggests 
the existence of and/or a causal relationship between the 
veteran's claimed disability and service is the statements of 
the veteran and his spouse to the effect that he had 
persistent stomach pain in and after service until his gall 
bladder was removed.  However, lay persons are not competent 
to offer medical diagnoses or opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a gallbladder disorder.



Service connection for a cardiovascular disorder 

Post service private medical records relate that triple 
coronary artery bypass grafting was performed in 1988.  
Thereafter, he has been receiving follow up medical care for 
his cardiovascular disability. 

The service medical records do not show complaints, findings, 
or diagnoses regarding a cardiovascular disorder.  The 
veteran did not report cardiovascular problems at the January 
1947 examination conducted prior to his separation.  A chest 
X-ray was considered normal.  The blood pressure readings 
were 130/74 and 132/76.  His cardiovascular system was 
considered normal.  Further, the record does not contain a 
diagnosis of a cardiovascular disorder within one year 
subsequent to service discharge, let alone manifestations to 
a degree of 10 percent within that year.    

Moreover, the earliest evidence documenting a cardiovascular 
disability is in 1988, approximately 41 years after service 
discharge when he underwent triple bypass graft.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

More importantly, there is no medical evidence on file, which 
relates a cardiovascular disability to the veteran's period 
of active duty.  At his personal hearing held in May 2003, 
the veteran reported that his private physician indicated 
that there was a possible causal relationship between his 
hypertension and military service.  The RO has obtained 
medical records from his private physician but the veteran's 
statements are not corroborated by these documents.  The 
Court has held that hearsay medical evidence, as transmitted 
by a lay person, is not sufficient to support a claim because 
the connection between what a physician said and the lay 
person's account of what the physician purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  See also Kirwin v. Brown, 8 Vet. App. 148, 153 
(1995).  

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for a cardiovascular 
disability.  Accordingly, the claim for service connection is 
denied.

Service connection for a prostate disorder 

In regard to a prostate disorder, the Board notes that the 
veteran did not receive inservice treatment for a prostate 
disorder.  The service medical records reflect no complaint 
or finding relative to a prostate problem.  His genitourinary 
system was considered normal on the separation examination.  

In fact, the earliest evidence documenting a diagnosis of a 
prostate disorder consists of a December 2001 statement from 
a private physician indicating treatment for benign prostatic 
hypertrophy, which is more than 53 years after service 
discharge.  As noted above, this is significant in that there 
was an extended period of time between service discharge and 
the showing of a prostate disorder.  Cf. Mense v. Derwinski, 
1 Vet. App. 354 (1991) (veteran failed to provide evidence of 
continuity of symptomatology of low back condition).  Until 
this time the veteran had not reported any prostate problems 
despite many years since discharge.  

Still further, the record does not contain any competent 
medical evidence showing that his prostate disorder is 
related to service.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a prostate disorder.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for gallbladder disorder is denied.

Service connection for a cardiovascular disability is denied.

Service connection for a prostate disorder is denied.  





	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


